Title: To James Madison from Charles Willing Byrd, 31 January 1802 (Abstract)
From: Byrd, Charles Willing
To: Madison, James


31 January 1802, Chillicothe, Northwest Territory. Lacking a personal acquaintance with JM, has presumed on his knowledge of JM’s character to request his attention to the subject of this letter. It appears from newspapers that Congress is planning to reorganize judiciary of U.S. Accounts of Senate debates lead him to believe “that the system adopted at the last Session will eventually give place to another more resembling the former establishment, that some provision will be made for the Country NorthWest of the Ohio, and that a Judge for the Indiana and NorthWestern Territories will be created and appointed.” Should this be the case, Byrd asks JM to recommend him to the president for the post. Kentucky members of Congress as well as some other congressmen know him as a lawyer who practiced in Virginia and Kentucky “some years previous to my residence in this Territory.” Motives of delicacy prevent him from adding more.
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Byrd”). 3 pp. Docketed by Jefferson, “Byrd Charles Willing. to mr. Madison. to be judge of N. W. territory.”


   Charles Willing Byrd (1770–1828), a Virginia native, was appointed secretary of the Northwest Territory by John Adams after William Henry Harrison resigned in 1800, and he served as acting governor after Jefferson removed St. Clair in 1802. He was Nathaniel Massie’s brother-in-law and an active member of the Republican opposition to St. Clair. Jefferson appointed him district judge for Ohio on 1 Mar. 1803 (W. H. Burtner, Jr., “Charles Willing Byrd,” Ohio Archaeological and Historical Quarterly, 41 [1932]: 237–40; Bond, Foundations of Ohio, pp. 460–61; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:447).

